Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a clamping mechanism for a guitar capo, comprising:
an upper clamp, the upper clamp having a slider rail, a rebound torsion spring fixing pin disposed inside the slider rail, and a rebound torsion spring disposed around the rebound torsion spring fixing pin; 
a crank hinge disposed inside the slider rail, and an unlocking handle is hinged with the slider rail through the crank hinge; 
a self-locking slider is movably installed at the bottom of the slider rail, and a crank slider pin is disposed inside the self-locking slider; and 
a lower clamp, a side of the lower clamp adjacent to the upper clamp is disposed with a protective pad, and a lower fixing pin is hinged inside the lower clamp; 
a reset torsion spring is sleeved on the outer side of the lower fixing pin and on a front side of the lower clamp, the front side of the lower clamp defining a limiting hole, and a limiting pin extending through the limiting hole is disposed inside the lower clamp.
The applicant supportively illustrates a capo in figures 1-3 with a locking and a lock release mechanism that includes multiple springs, pins, a crank, and a slider rail that allows the for locking and releasing from locking that is unique in the art. Claim 1 is considered to be novel and non-obvious with respect to the closest related prior art.  
The examiner cites a few prior patent documents on the form 892 that reasonably the closest related prior art.
Claims 2-9 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Claim 10 is allowable for a clamping mechanism for a guitar capo, comprising: an upper clamp, the upper clamp having a slider rail; 
a crank hinge disposed inside the slider rail, and an unlocking handle having a top end and a bottom end, said top end abuts a top surface of the upper clamp, the unlocking handle is hinged with the slider rail through the crank hinge;  
a self-locking slider is movably installed at the bottom of the slider rail, and a crank slider pin is disposed at the bottom end of the unlocking handle, said crank slide pin is disposed adjacent the self-locking slider; and 
a lower clamp, the lower clamp having a lower fixing pin hinged inside the lower clamp, the lower clamp having a cam structure, wherein the bottom of the self- locking slider contacts with the cam structure of the lower clamp forming a cam mechanism.
The applicant supportively illustrates a capo in figures 1-3 with a locking and a lock release mechanism that includes multiple springs, pins, a crank, and a slider rail that allows the for locking and releasing from locking that is unique in the art.  Claim 10 is considered to be novel and non-obvious with respect to the closest related prior art.  Claim 10 is closely related to claim 1, but cites distinguishing limitations including a cam. 
Claim 11 are allowable for dependence on the allowable independent claim 10 and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        January 20, 2022